Exhibit 10.1
PATHEON PROPOSAL :CBP-FCL1-1300-0707-RO

         
1. Parties:
  MOVA Pharmaceutical Corporation (“MOVA”)
P.O. Box 8639
Caguas, Puerto Rico 00726
  Cornerstone Biopharma, Inc. (“Client”)
2000 Regency Parkway
Suite 255
Cary, NC 27511

     
2. Product:
  • Spectracef Tablets ([***]mg Strength) (“Product”)
 
   
3. Indication:
  • Antibiotic
 
   
4. Contract:
  This Proposal (including the Project Scope, Budget Summary, Standard Terms and
Conditions for Pharmaceutical Development Services (Terms and Conditions”) when
accepted by Client shall become a contract binding on the parties (“Contract”).
 
   
5. Description of Services:
  See Project Scope (Part A).
 
   
6. Payment and Currency:
  See Budget Summary (Part B).
 
   
7. Legal Terms:
  See Terms and Conditions (Part C).
 
   
8. Effective Date:
                      , 2000
 
   
9. Term:
  From the Effective Date until completion by MOVA of the pharmaceutical
development services (“Services”).
 
   
10. Date of
   
     Confidentiality
   
     Agreement
  December 4, 2006
 
   
11. Date of PatheonPartner™
   
     External User Account /
   
     Access Form
                      , 2000 [if applicable]
 
   
12. Date:
                      , 2000

                      MOVA Pharmaceutical Corporation       Cornerstone
Biopharma, Inc.    
 
                   
By:

Name:
  /s/ Miguel Hernandez
 
Miguel Hernandez           By:

Name:   /s/ Brian Dickson
 
Brian Dickson    
Title:
  PDS Director       Title:   C.M.O.    

 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Patheon Proposal # CBP-FCL1-1300-0707-R0
08-August-2007
Table of Contents
Part A: PROJECT SPECIFICS AND DETAILS

                  1.  
PROJECT SCOPE
  4        
 
        2.  
ENVIRONMENTAL, HEALTH AND SAFETY
  4        
 
        3.  
ANALYTICAL SERVICES
  4        
3.1. Cleaning Residuals Assay (Method Verification)
  4        
3.2. Product Potency and Related Substances Assay (Method Development)
  4        
3.3. Product Dissolution Assay — Profile by HPLC (Method Development)
  4        
 
        4.  
FORMULATION DEVELOPMENT
  5        
4.1. Feasibility Trials I
  5        
4.2. Feasibility Trials II
  5        
 
        5.  
STABILITY — FORMULATION DEVELOPMENT BATCH
  6        
 
        6.  
PROJECT SUPPORT
  6        
 
        7.  
HIGH LEVEL TIMELINE
  6        
 
        8.  
GENERAL INFORMATION
  6        
Standard Assumption:
  6        
 
        PART B: BUDGET SUMMARY            
 
        PART C: LEGAL TERMS AND CONDITIONS    

 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.
Cornerstone Biopharma, Inc.
Spectracef Tablets ([***]mg Strength) — Formulation Development
CONFIDENTIAL

Page 2 of 19



--------------------------------------------------------------------------------



 



Patheon Proposal # CBP-FCL1-1300-0707-R0
08-August-2007
PART A:
Spectracef Tablets ([***]mg Strength)
Formulation Development
For
Cornerstone Biopharma, Inc
Proposal No.: CBP-FCL1-1300-0707-R0
Dated: 08-August-2007
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.
Cornerstone Biopharma, Inc.
Spectracef Tablets ([***]mg Strength) — Formulation Development
CONFIDENTIAL

Page 3 of 19



--------------------------------------------------------------------------------



 



Patheon Proposal # CBP-FCL1-1300-0707-R0
08-August-2007
The proposal outlines the Services that MOVA is proposing to perform for the
Client relating to the Product. The initial sections describe the Services to be
performed by MOVA that address Client’s specific project requirements. The
section below entitled General Information provides additional background
information on pharmaceutical development services by MOVA. The check boxes
under the General Information section will indicate whether or not a particular
item is applicable to this specific project.
1. Project Scope
For general information on the pharmaceutical development services provided by
MOVA please refer to the section below entitled “General Information”.
MOVA will perform the following activities to support the Formulation
Development of Spectracef Tablets ([***]mg Strength):

•   Environmental, Health and Safety

•   Analytical Development and Services

•   Formulation Development

•   Stability

Since Spectracef tablet manufacturing activities are currently taking place at
MOVA, there will be no duplication of costs for an Environmental, Health and
Safety Assessment.
2. Environmental, Health and Safety
Active Pharmaceutical Ingredient(s):

•   Cefditoren pivoxil

•   MOVA’s categorization = Category 3

3. Analytical Services
MOVA will perform method development and method validation for the Client.
The following documents will be generated for each method to support the
analytical work:

•   Protocols (except for development work)

•   Reports (data summary will be generated for development work)

Analytical Methods

3.1.   Cleaning Residuals Assay (Method Verification)   3.2.   Product Potency
and Related Substances Assay (Method Development)   3.3.   Product Dissolution
Assay — Profile by HPLC (Method Development)

 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.
Cornerstone Biopharma, Inc.
Spectracef Tablets ([***]mg Strength) — Formulation Development
CONFIDENTIAL

Page 4 of 19



--------------------------------------------------------------------------------



 



Patheon Proposal # CBP-FCL1-1300-0707-R0
08-August-2007
4. Formulation Development
MOVA will provide a strategy definition (protocol) and data analysis report for
Formulation Development.
4.1. Feasibility Trials I

•   Spectracef Tablets, [***]mg Strength   •   5 Batches

  •   Process evaluation up to granulation stage

•   Approximately 2-3 kilograms   •   Bulk packaged   •   Process i.e. Mixing
and granulation   •   cGMP   •   No QA review

Feasibility batches will be tested for:

•   Potency and Related substances (final two batches only)   •   Physical
testing including appearance, particle size, bulk/tapped densities, flow
properties etc. (all batches)

4.2. Feasibility Trials II

•   Spectracef Tablets, [***]mg Strength   •   4 Batches   •   Approximately 6-9
kilograms   •   One batch will packaged into HDPE bottles (i.e. 30’s) for
stability   •   Process:

  •   Batch 1: Mixing and granulation     •   Batch 2: Mixing, granulation and
compression     •   Batch 3: Mixing, granulation, compression and coating     •
  Batch 4 (packaged batch): Mixing, granulation, compression and coating

•   cGMP   •   No QA review

Batch 1 (Blending Study) will be tested for:

•   Blend uniformity   •   Physical testing including appearance, particle size,
bulk/tapped densities, flow properties etc.

Batches 2, 3 & 4 (Compression, Coating and Stability Study Batches) will be
tested for:

•   Blend uniformity   •   Content uniformity   •   Dissolution (profile by
HPLC)   •   Potency and Related substances   •   Physical testing including
appearance, hardness, thickness, friability and disintegration

 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.
Cornerstone Biopharma, Inc.
Spectracef Tablets ([***]mg Strength) — Formulation Development
CONFIDENTIAL

Page 5 of 19



--------------------------------------------------------------------------------



 



Patheon Proposal # CBP-FCL1-1300-0707-R0
08-August-2007
5. Stability — Formulation Development Batch

•   1 batches for stability testing (Stability Batch)

The following storage conditions and test-points are suggested for testing:
=> 1, 2, 3, and 6 months for 40°C ± 2°C / 75% ± 5% RH

=> 1, 2, 3, and 6 months for 25°C ± 2°C / 60% ± 5% RH
Testing per sample:

•   Potency and Related substances   •   Dissolution (profile by HPLC)   •  
Physical testing including appearance and moisture

6. Project Support
MOVA will provide project management support to monitor the progress of the
project against established timelines and will provide the Client with frequent
updates. The project manager will coordinate regular biweekly teleconference
meetings and quarterly face-to-face meetings. The fee for project management is
incorporated in the breakdown cost for each activity in the Budget Summary.
7. High Level Timeline
The attached High Level Timeline is presented at this stage as a projected
estimate of the duration and achievable milestones, based upon MOVA’s experience
and history. The High Level Timeline should not be taken as part of an agreed
legal deliverable of this proposal.
Once the project has been awarded to MOVA and the relevant legal documentation
is in place, a revised Timeline detailing set milestones and duration of
deliverables will be agreed upon between MOVA and the Client. The revised
Timeline would likely have a similar duration and would be based upon resources
and the availability of manufacturing time at the initiation of the project.
8. General Information
This section provides additional background information on the pharmaceutical
development services performed by MOVA. The check boxes below indicate whether
or not a particular item is applicable to the project described above.
Standard Assumption:

  1.   The approach used would be outlined in a more detailed protocol prepared
by MOVA and on request approved by the Client. Further studies may be required
in the later development stages of the project. Where required these would be
discussed and agreed separately with the Client.     2.   It is assumed that the
API and/or formulation do not absorb/adsorb to any metal, glass or other
components used during the processing and analytical testing of the batch. The
fees for any investigational work associated with the API and/or formulation
interacting with components are not included within this proposal.     3.   The
identification of unknown impurities detected during the study is not included
as part of this proposal.

 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.
Cornerstone Biopharma, Inc.
Spectracef Tablets ([***]mg Strength) — Formulation Development
CONFIDENTIAL

Page 6 of 19



--------------------------------------------------------------------------------



 



Patheon Proposal # CBP-FCL1-1300-0707-R0
08-August-2007
A) Project Initiation
o       Applicable            þ       Not Applicable
The Project Initiation Fee covers a series of activities at the start of a
project. These activities include (but are not limited to) scientific review of
Client documentation, literature research and review, procurement of project
specific equipment and tooling, analytical method research and attendance by
cross functional team members for initial Client “kick-off” meetings.
B) Environmental, Health & Safety
o       Applicable            þ       Not Applicable
If it is determined by MOVA’s Environmental Health and Safety personnel that any
of the active ingredients are a Category III or Category IV compound (an
occupational exposure level) then an air sampling method will be required at
Client’s expense prior to commercialization. MOVA reserves the right, in its
sole and absolute discretion, to conduct an air sampling method on Category I
and II compounds, at such price and upon such terms as may be mutually agreed to
between the parties prior to commercialization.
Prior to commercialization, MOVA will evaluate the Product and the proposed
launch volume and, at the Client’s request, select the appropriate MOVA facility
for commercialization. The MOVA facility used for performance of the Services
will not necessarily be the facility available for commercialization.
MOVA will not receive any active pharmaceutical ingredients (API) from the
Client until a MSDS has been received, MOVA has completed the categorization of
the API and that the Client has completed and returned the EH&S Survey to MOVA.
C) Analytical Services
Cleaning Residuals Assay
þ       Applicable            o       Not Applicable
The Cleaning Residuals Assay method development and validation is for the
detection of the API. If an excipient, other than the API, in the product
formulation has a therapeutic effect (e.g. Vitamin E), the Client must advise
Patheon. Patheon will evaluate the need for a cleaning residuals assay for the
excipient. If needed and possible, Patheon will develop and validate a combined
cleaning method for the API and the concerned excipient without additional cost.
Otherwise, a separate cleaning method may be required for the excipient at an
additional cost to the Client through a Change of Scope.
Analytical Protocols and Reports
þ       Applicable            o       Not Applicable
Analytical protocols will be drafted by MOVA for validation activities only and
submitted to the Client for approval prior to execution with the exception of
the Cleaning Residuals Assay, which will be approved internally by MOVA. No
protocols will be issued for method development activities. Upon completion of
the development activities, a summary of the data will be provided to the
Client. The analytical methods have been based upon HPLC unless otherwise
stated.
An analytical report will be provided to the Client once the method validation
is complete. If method validation is not specified in the title of an analytical
method under this Project Scope, then the validation
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.
Cornerstone Biopharma, Inc.
Spectracef Tablets ([***]mg Strength) — Formulation Development
CONFIDENTIAL

Page 7 of 19



--------------------------------------------------------------------------------



 



Patheon Proposal # CBP-FCL1-1300-0707-R0
08-August-2007
of such analytical method is not included in this Project Scope and the
additional method validation costs will be quoted separately by MOVA.
API Receipt and Release
þ       Applicable            o       Not Applicable
MOVA will receive and release the active pharmaceutical ingredients (API) for
Clinical Trial Material (CTM) manufacture based on the following:
(i) Identification testing; and (ii) the accompanying Certificate of Analysis
(COA) from the API Vendor (Client qualified) and COA from the Client.
Non-GMP Excipient Receipt and Release
þ       Applicable            o       Not Applicable
MOVA will receive and release materials / excipients (other than API) for
non-GMP Formulation Development Batches based on receipt of a Certificate of
Analysis (CoA), Certificate of Conformance (CoC), or an equivalent document from
the vendor of such materials/excipients, the client, or a third party testing
lab. At a minimum the document must contain the results from ID testing and
assay.
Reference Standards for APIs and Related Substances
þ       Applicable            o       Not Applicable
The Client shall provide MOVA with accurate, appropriate, sufficient and the
most current applicable reference standards (such as USP, NF, BP, EP, and JP)
for the APIs and related substances to complete the scope of work outlined
herein.
Method Development
þ       Applicable            o       Not Applicable
The method development will cover the sample preparation procedures, HPLC
conditions, calibration procedures, specificity, detection limit (if
applicable), quantitation limit (if applicable), accuracy and repeatability.
Should the effort to develop the method exceed 80 bench work hours, additional
costs may be incurred and would be covered by a change of scope.
Forced Degradation Study
o       Applicable            þ       Not Applicable
In order to assess whether the API or product potency assay is suitable for use
as stability-indicating assay, a series of experiments will be performed to
study degradation. The API or product will be treated with acidic, basic,
oxidative, light and thermal conditions, the stressed samples will be analyzed
by the potency method using DAD and ensure that the active peak is pure from
peak purity assessment. If the peak purity fails, the method needs to be
redeveloped for stability-indicating, and a change of scope will be issued.
Product Dissolution Assay by HPLC (Method Development)
þ       Applicable            o       Not Applicable
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.
Cornerstone Biopharma, Inc.
Spectracef Tablets ([***]mg Strength) — Formulation Development
CONFIDENTIAL

Page 8 of 19



--------------------------------------------------------------------------------



 



Patheon Proposal # CBP-FCL1-1300-0707-R0
08-August-2007
MOVA will develop the assay required for testing dissolution of the product. The
development will challenge the following parameters. Should the effort to
develop the method exceed 60 bench work hours, additional costs may be incurred
and would be covered by a change of scope.

             
•
  Sink condition   •   Specificity  
•
  Selection of medium, apparatus speed   •   Accuracy  
•
  Optimization of medium cone. & pH   •   Repeatability  
•
  System suitability        

Interlab Qualification
o       Applicable            þ       Not Applicable
Inter-Laboratory Qualification involves the comparison of two different series
of laboratory analyses for the same lot of material/product. This verifies that
both laboratories (i.e., the originating and receiving laboratories) are
following the same procedure accurately and producing results that are precise
and equivalent. The Client needs to provide to MOVA the method validation
report. The following parameters will be performed at both MOVA and the
originating laboratory:

             
•
  System Suitability   •   Quantitation Limit (if applicable)  
•
  Stability of Standard and Sample Solution   •   Detection Limit (if
applicable)  
•
  Repeatability        

Method Transfer
o       Applicable            þ       Not Applicable
Method Transfer is an on site validation process in the receiving laboratory,
which verifies that method performs in the receiving laboratory in an equivalent
manner to the originating laboratory. The Client needs to provide to MOVA the
method validation report. The following parameters will be performed at MOVA as
the receiving laboratory:

             
•
  System Suitability   •   Repeatability  
•
  Linearity   •   Quantitation Limit (if applicable)  
•
  Stability of Standard and Sample Solutions   •   Detection Limit (if
applicable)

Method Evaluation
o       Applicable            þ       Not Applicable
MOVA will evaluate the test method(s) required to support the Project. Method
evaluation will cover the sample preparation procedures, HPLC conditions,
calibration procedures, specificity, accuracy, repeatability and
detection/quantitation limits (if appropriate). If the method(s) is/are deemed
unsuitable, new method(s) will be developed and billed as a change of scope.
Method Validation Phase Levels
MOVA will validate the test method required to support the Project. The
validation will challenge the following parameters based on the Project Clinical
Phase Level:
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.
Cornerstone Biopharma, Inc.
Spectracef Tablets ([***]mg Strength) — Formulation Development
CONFIDENTIAL

Page 9 of 19



--------------------------------------------------------------------------------



 



Patheon Proposal # CBP-FCL1-1300-0707-R0
08-August-2007
Phase I
o       Applicable            þ       Not Applicable

             
•
  System Suitability   •   Repeatability  
•
  Linearity   •   Solution Stability  
•
  Specificity   •   Quantitation Limit (if applicable)  
•
  Range   •   Detection Limit (if applicable)  
•
  Accuracy        

Phase II
o       Applicable            þ       Not Applicable

             
•
  System Suitability   •   Intermediate Precision  
•
  Linearity   •   Repeatability  
•
  Specificity   •   Solution Stability  
•
  Range   •   Quantitation Limit (if applicable)  
•
  Accuracy   •   Detection Limit (if applicable)

Phase Ill
o       Applicable            þ       Not Applicable

             
•
  System Suitability   •   Repeatability  
•
  Linearity   •   Solution Stability  
•
  Specificity   •   Robustness  
•
  Range   •   Quantitation Limit (if applicable)  
•
  Accuracy   •   Detection Limit (if applicable)  
•
  Intermediate Precision        

D) Microbiology
o       Applicable            þ       Not Applicable
The cost allocated to this Service in the Budget Summary of Part B is the per
sample price and will vary depending on the number of samples required for
method validation. If a worst case scenario approach were taken, the cost would
be based upon testing MLT and PET (if applicable) at two dilutions and/or the
usage of the largest volume of diluent(s) based on specification. Testing will
be done in compliance with the applicable Pharmacopeia (i.e. USP/NF, EP, JP
etc.). Client will be billed based on the actual number of samples required in
order to successfully validate the Product.
E) Stability
þ       Applicable            o       Not Applicable
The analytical data used for the release of each lot manufactured at MOVA will
be considered as initial (T=0) data if the stability study commences not more
than 1 month after release testing.
Cost efficiencies for analytical testing have been built into the stability
program based upon the number of samples pulled in a given month. The cost for
this stability program assumes that all lots will be placed on stability at the
same time. If these lots are not placed on stability at the same time, the cost
will be adjusted accordingly through a change of scope agreement.
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.
Cornerstone Biopharma, Inc.
Spectracef Tablets ([***]mg Strength) — Formulation Development
CONFIDENTIAL

Page 10 of 19



--------------------------------------------------------------------------------



 



Patheon Proposal # CBP-FCL1-1300-0707-R0
08-August-2007
F) Formulation Development, Manufacturing, Protocols and Reports
þ       Applicable            o       Not Applicable
Formulation Development
The approach used in formulation development would be outlined in a detailed
protocol prepared by MOVA and approved by the Client. The formulation
development studies would be conducted using suitable laboratory scale
equipment. If stated in the formulation development section, product will be
hand packaged into suitable containers for the stability study.
Report
Upon completion of the manufacturing activities, a minimum of one formulation
development report (formulation development report would include all formulation
development activities up until and including prototype batch manufacture) will
be provided to the Client for review and approval.
G) Manufacturing Validation
Master Validation Plan
o       Applicable            þ       Not Applicable
This high level document outlines the planned validation activities. The price
includes protocol generation and approval. For multiple strengths, a single
master validation plan is typically generated.
Process Validation
o       Applicable            þ       Not Applicable
The process validation includes the generation and approval of the process
validation protocol, execution of the validation batches, and the generation and
approval of a final process validation report. The specific testing plan for a
process validation is not known at the time of quotation, therefore the pricing
is based on the following assumptions for testing and sampling of solid dose
products on a per batch basis. Blender and drums: blend uniformity (up to a
total of 24 samples), physical blend testing (bulk/tapped density, sieve
analysis); Cores: Beginning, middle and end (30 cores for content uniformity),
ID, appearance, dissolution, water content; Coated Tablets (one coating pan):
release testing per pan, (ID, appearance, potency, content uniformity, related
substances, dissolution, weight variation, water content, micro).
For liquids and semi-solids, it is assumed that the testing consists of the
following: ID, appearance, blend homogeneity, potency and related substances,
viscosity, foreign particulate testing, specific gravity and micro. These tests
could be performed on the primary finished pack (e.g. uniformity within a filled
tube).
Packaging Validation
o       Applicable            þ       Not Applicable
The packaging validation includes the generation and approval of the packaging
validation protocol, execution time for the validation batches, and the
generation and approval of a final packaging validation
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.
Cornerstone Biopharma, Inc.
Spectracef Tablets ([***]mg Strength) — Formulation Development
CONFIDENTIAL

Page 11 of 19



--------------------------------------------------------------------------------



 



Patheon Proposal # CBP-FCL1-1300-0707-R0
08-August-2007
report. Packaging validation is a standard solid dose or semi-solid/liquid into
a single SKU (stock keeping unit), and that three batches are to be packaged per
SKU. For additional strengths or SKUs, it is assumed that there will be a
separate protocol and report generated. It is assumed that for analytical tests,
only identification will be required during the packaging activities. Packaging
validation will analyze for fill count, fill volume, labelling, lot numbering
and expiration date printing, cartoning, tube crimping, tube seal, bottle/cap
seal etc.
Bulk Hold Time Study
o       Applicable            þ       Not Applicable
The bulk hold time study includes the generation and approval of a protocol, the
execution of the protocol, and the generation and approval of a final report. It
is assumed that the study will be conducted for one strength, for each of the
blend (solid or liquid/semi solid), cores and coated tablets. Three time points
is assumed for the study and that the testing will consist of the following:
Blend: potency and related substances; Cores: Appearance, dissolution, water
content, potency and related substances Coated Tablets: ID, appearance, potency
and related substances, dissolution, weight variation, water content, micro.
Cleaning Validation
o       Applicable            þ       Not Applicable
The cleaning validation includes the generation and approval of a protocol,
execution and the generation and approval of a final cleaning validation report.
It is assumed that 3 separate trials will be required for the study, and that
each trial will cover up to 16 pieces of equipment (analyzed in 4 groups of 4
pieces of equipment).
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.
Cornerstone Biopharma, Inc.
Spectracef Tablets ([***]mg Strength) — Formulation Development
CONFIDENTIAL

Page 12 of 19



--------------------------------------------------------------------------------



 



Patheon Proposal # CBP-FCL1-1300-0707-R0
08-August-2007
Part B: Budget Summary
Once a project has been awarded to MOVA, a similar budget will be presented to
the Client that will
include Unique Identity Numbers for invoicing purposes only.
THE FOLLOWING COSTS ARE ALL QUOTED IN: USD
All amounts quoted are valid for sixty (60) days from the date of this Proposal.

                  2.0 ENVIRONMENTAL HEALTH AND SAFETY       USD
 
                    ACTIVITY       PRICE
 
                    EH&S Assessment       [***]
 
                3.0 ANALYTICAL DEVELOPMENT       USD
 
               
 
  ACTIVITY       PRICE   PRICE
 
                    3.1 Cleaning Resicuals Assay (method Verification)        
 
      Protocol   $[***]    
 
      Benchwork   [***]    
 
      Report   [***]   [***]
 
             
 
                    3.2 Product Potency and Related Substances Assay (Method
Development)    
 
      Benchwork   [***]    
 
      Data Summary   [***]   [***]
 
             
 
                    3.3 IR — Product Dissolution Assay by HPLC (Method
Development)    
 
      Benchwork   [***]    
 
      Data Summary   [***]   [***]
 
             
 
                    TOTAL (Analytical Development)       [***]
 
                4.0 FORMULATION DEVELOPMENT       USD
 
               
 
  ACTIVITY     PRICE   PRICE
 
                    Protocol Preparation       [***]     Report Writing and Data
      [***]
 
                    4.1 Feasibility Trials I             Manufacturing   [***]  
      Analytical Support   [***]         Project Support   [***]   [***]
 
             
 
                    4.2 Feasibility Trials II             Manufacturing   [***]
        Analytical Support   [***]         Project Support   [***]   [***]
 
             
 
                    TOTAL (Formulation Development)       [***]

 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.
Cornerstone Biopharma, Inc.
Spectracef Tablets ([***]mg Strength) — Formulation Development
CONFIDENTIAL

Page 13 of 19



--------------------------------------------------------------------------------



 



                  5.0 STABILITY — FORMULATION DEVELOPMENT BATCH       USD
 
               
 
  ACTIVITY           PRICE
 
               
 
  Number of Lots 1            
 
  Total Samples 8            
 
               
 
  Protocol Generation       Subtotal    
 
          [***]    

                                                     
Pullpoint Month
    T = 1       T = 2       T = 3       T = 6     T = 9   T = 12   T = 18   T =
24   T = 36
40°C /76% RH
    x       x       x       x                      
25°C/60% RH
    x       x       x       x                      
Samples per pullpoint
    2       2       2       2                      
Cost per pullpoint
    [***]       [***]       [***]       [***]     [***]   [***]   [***]   [***]
  [***]

               
Analytical Support (1 sample per pullpoint)
  [***]    
Analytical Support (2 samples per pullpoint)
  [***]    
Analytical Support (3-4 samples per pullpoint)
  [***]    
Analytical Support (5+ samples per pullpoint)
  [***]    
 
       
TOTAL (Stability — Formulation Development Batch)
      [***]

         
BUDGET TOTAL* (High Potency, Cat. 3)
  USD   [***]
Estimated Total (Low Potency, Cat. 1 & 2)
  USD   [***]
Deposit**
  USD   [***]

 
*   The manufacturing cost given in this proposal is based upon the assumption
that the drug substance is classified as a Category 2 material in accordance
with Patheon’s Categorization System. If it is determined through Patheon’s
Environmental Health and Safety Review that the drug substance is not
categorized as a Category 3 the manufacturing cost will be raised through a
Change of Scope to reflect handling charges for a Category 1, 2 or 4 product.
**The deposit amount will require further assessment once additional information
on the Client’s financial arrangement is provided. This proposal will only be
approved once Patheon’s Finance Department has determined that the Client has
the necessary financial resources to support the project outlined in this
document. The deposit amount will be communicated to the Client by a revised
quotation or an amendment to the proposal.
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.
CONFIDENTIAL

Page 14 of 19



--------------------------------------------------------------------------------



 



Patheon Proposal # CBP-FCL1-1300-0707-R0
08-August-2007
PART C
STANDARD TERMS AND CONDITIONS
FOR PHARMACEUTICAL DEVELOPMENT SERVICES

1.   Services:

  (a)   MOVA agrees to perform the pharmaceutical development services described
in the Project Scope (“Services”).     (b)   Parties must agree on changes,
deletions or additions to the Services (“Changes”).     (c)   Minor Changes
shall be confirmed by electronic mail, facsimile or other written document
Significant Changes (such as a request by the Client to change the Project
Scope) shall be confirmed by a Change of Scope Agreement.

2.   Payment and Deposit:

  A.   Payment

  (a)   Client shall pay MOVA for the Services as outlined in this Contract and
for any Changes which shall be invoiced separately at MOVA’s then prevailing
hourly rates.     (b)   If Client causes any delay to MOVA’s provision of
Services for reason within its control (such as a delay in responding to a MOVA
inquiry or a delay in the delivery of the active pharmaceutical ingredient
(“API”)), then MOVA shall be entitled to charge the Client for any additional
costs incurred in the provision of the Services as a result of the delay.    
(c)   MOVA invoices may be issued upon completion of each milestone set out in
the Budget Summary and shall be due and payable within 30 days of the date of
such invoice. If Client anticipates not being able to meet the net 30 day terms,
then Client may request that MOVA forward each invoice to the facsimile number
and/or email address stipulated by the Client from time to time to ensure that
it has the full 30 days to process payment. Interest on past due accounts will
accrue at a rate of [1.5%] per month.

B.   Deposit (if Applicable as per the Budget Summary)

  (a)   Prior to the commencement of the Services, Client shall deliver to MOVA
the deposit (“Deposit”) set out in the Budget Summary.     (b)   Deposit shall
be held by MOVA until the Services are fully completed or until this Contract
expires or is terminated in accordance with Section 4.     (c)   Deposit shall
be credited towards the final invoice for the Services and any remaining balance
shall be returned to the Client.     (d)   MOVA may apply all or a portion of
the Deposit against any accounts overdue in excess of 60 days from the date of
the invoice.     (e)   MOVA may, at its option, suspend all Services until such
time as any outstanding invoices have been paid in full and the original amount
of the Deposit has been replenished.

3.   Supply of API and Materials:

  (a)   Client shall, at its expense, supply MOVA with sufficient quantities of
the API for MOVA’s use in performing the Services.     (b)   The costs of all
third party suppliers’ fees and the purchase of project specific items (such as
raw materials, excipients, packaging, special equipment, tooling, change parts,
laboratory columns and reagents, reference standards including those under the
applicable United States Pharmacopoeia, the National Formulary, the British
Pharmacopoeia, the European Pharmacopoeia or the Japanese Pharmacopoeia)
necessary for MOVA to perform the Services shall be purchased by MOVA and
charged to Client at MOVA’s cost plus an additional 15% as a handling charge.  
  (c)   If applicable, MOVA and the Client will cooperate and provide such

CONFIDENTIAL

Page 15 of 19



--------------------------------------------------------------------------------



 



Patheon Proposal # CBP-FCL1-1300-0707-R0
08-August-2007

      assistance to each other as may be reasonably necessary to permit the
import of the API and other materials into the country where the Services will
be performed.

4.   Termination:

  (a)   Either party may terminate this Contract if the other party is in
material breach of any provisions of this Contract and the other party fails to
remedy such breach within 30 days of the date of notice of such breach by the
non-breaching party.     (b)   Client may terminate this Contract immediately
for any business reason.     (c)   Any re-scheduling of any part of the Services
beyond 120 days requested by Client shall, at MOVA’s option, be deemed to be a
termination of the Contract.     (d)   Upon completion or expiry of the Contract
or if the Client terminates the Contract for any business reason or if MOVA
terminates the Contract because of: (i) Client’s failure to cure any default
within the 30 day notice period; or (ii) Client rescheduling any part of the
Services beyond the 120 days, then Client shall pay to MOVA:

  •   any fees and expenses due to MOVA for the Services rendered up to the date
of completion, expiry or termination;     •   all actual costs incurred by MOVA
to complete activities associated with the completion, expiry or termination and
close of the Services rendered up to the date of completion, expiry or
termination including, without limitation disposal fees that may be payable in
respect of any materials and supplies owned by the Client to be disposed of by
MOVA; and     •   any additional costs incurred by MOVA in connection with the
Services that are required to fulfill applicable regulatory and contractual
requirements.

  (e)   Client shall arrange for the pickup from the MOVA site of all materials
and supplies owned by Client within 5 days after the earlier of the completion,
termination or expiration of this Contract. MOVA shall charge a $30.00 per
square foot per month storage fee for all materials and supplies stored at the
MOVA site after the fifth day following the completion, termination or
expiration to the Contract.

5.   Intellectual Property:

  (a)   The term “Intellectual Property” includes, without limitation, rights in
patents, patent applications, formulae, trade-marks, trade-mark applications,
trade-names, trade secrets, inventions, copyright, industrial designs and
know-how.     (b)   For the term of this Contract, Client hereby grants to MOVA,
a non-exclusive, paid-up, royalty-free, non-transferable license of Client’s
Intellectual Property which MOVA must use in order to perform the Services.    
(c)   All Intellectual Property generated or derived by MOVA in the course of
performing the Services, to the extent it is specific to the development,
manufacture, use and sale of the Client’s Product that is the subject of the
Services, shall be the exclusive property of Client.     (d)   All Intellectual
Property generated or derived by MOVA in the course of performing the Services
which are not specific to, or dependent upon, Client’s Product and which have
application to manufacturing processes or formulation development of drug
products or drug delivery systems shall be the exclusive property of MOVA. MOVA
hereby grants to Client, a non-exclusive, paid-up, royalty-free, transferable
license of such Intellectual Property which Client may use for the manufacture
of Client’s Product.

6.   Indemnity:

  A.   Indemnification by Client

    Subject to Sections 6B and 6C(c), Client shall defend, indemnify and hold
MOVA, its affiliates and their respective directors, officers, employees and
agents (collectively, “MOVA Indemnitees”) harmless from and against any and all
third-party actions, causes of action, costs (including reasonable legal fees),
claims, damages, liabilities and expenses (collectively. “Losses”) relating to
or arising from:

CONFIDENTIAL

Page 16 of 19



--------------------------------------------------------------------------------



 



Patheon Proposal # CBP-FCL1-1300-0707-R0
08-August-2007

  •   the manufacture (except as may be contemplated by the Services) or
distribution of the Client’s Product or the use of the Client’s Product by
patients either as part of or outside of the scope of any clinical trials;     •
  the performance of the Services in accordance with the terms of this Contract;
    •   any misrepresentation, negligence or willful misconduct by Client or any
of its affiliates and their respective directors, officers, employees and agents
(collectively, “Client Indemnitees”);     •   any breach by the Client of the
Client’s obligations or warranties under this Contract; or     •   any claim of
infringement or alleged infringement of any third party’s intellectual property
rights in respect of the Client’s Product.

    This indemnity shall not apply to the extent that such Losses are:

  •   determined to have resulted from the negligence or willful misconduct of
MOVA; or     •   for which MOVA is obligated to indemnify the Client Indemnitees
pursuant to Section 6B.

  B.   Indemnification by MOVA

    Subject to Sections 6A and 6C(c), MOVA shall defend, indemnify and hold the
Client Indemnitees harmless from and against any and all Losses resulting from,
relating to or arising from the breach by MOVA of any of its obligations or
warranties under this Contract except to the extent that such Losses are:

  •   determined to have resulted from the negligence or willful misconduct of
Client; or     •   for which Client is obligated to indemnify the MOVA
Indemnitees pursuant to Section 6A.

  C.   Limitation of Liability     (a)   If MOVA fails to materially perform any
part of the Services in accordance with the terms of this Contract, then
Client’s sole remedy, subject to subparagraph (b), shall be to request MOVA to:

  •   repeat that part of the Service at MOVA’s costs provided that Client
provides the API; or     •   reimburse Client for the price for that part of the
Service, excluding the cost of the API.

  (b)   Under no circumstances whatsoever shall MOVA reimburse Client for the
cost of the API.     (c)   Under no circumstances whatsoever shall either party
be liable to the other in contract, tort, negligence, breach of statutory duty
or otherwise for (i) any (direct or indirect) loss of profits, of production, of
anticipated savings, of business or goodwill or (ii) any other liability,
damage, cost or expense of any kind incurred by the other party of an indirect
or consequential nature, regardless of any notice of the possibility of such
damages.

  D.   No Warranty

    MOVA MAKES NO WARRANTY OF ANY KIND, EITHER EXPRESSED OR IMPLIED, BY FACT OR
LAW, OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS CONTRACT. MOVA MAKES NO
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR WARRANTY OF MERCHANTABILITY IN
RESPECT OF THE CLIENTS PRODUCT.

7.   Regulatory Filings:

  (a)   Client shall have the sole responsibility for filing of all documents
with the applicable regulatory authority (such as the United States Food and
Drug Administration (“FDA”), the Health Products and Food Branch of Health
Canada or the European Medicine Evaluation Agency) (the “Regulatory Authority”)
and to take any other actions that may be required for the receipt of approval
from the Regulatory Authority for the commercial manufacture of the Client’s
Product.     (b)   At least 21 days prior to filing any documents with the
Regulatory Authority that incorporate data generated by MOVA, Client shall
provide MOVA with a copy of the documents incorporating such data so as to give
MOVA the opportunity to verify the accuracy and regulatory validity of such
documents as it relates to the MOVA-generated data.     (c)   If MOVA is
selected as the commercial site of manufacture of the Product which is the
subject of the Services under this Contract, then at least 21 days prior to
filing with the Regulatory Authority any documentation which is or is equivalent
to the FDA’s Chemistry and Manufacturing Controls

CONFIDENTIAL

Page 17 of 19



--------------------------------------------------------------------------------



 



Patheon Proposal # CBP-FCL1-1300-0707-R0
08-August-2007

      (“CMC”) portion of the New Drug Application or of the Abbreviated New Drug
Application, as the case may be, Client shall provide MOVA with a copy of the
CMC portion as well as all supporting documents which have been relied upon to
prepare the CMC portion. Such disclosure shall permit MOVA to verify that the
CMC portion accurately describes the Services that MOVA has performed and the
manufacturing processes that MOVA will perform pursuant to this Contract.

8.   Shipping (if applicable):       Shipments (if applicable) of Client’s
Product shall be made EXW (as defined in INCOTERMS 2000) MOVA’s shipping point
unless otherwise mutually agreed. Risk of toss or of damage to such Product
shall transfer to the Client when the Product is loaded onto the carrier’s
vehicle by MOVA for shipment at the EXW point. The Product shall be transported
in accordance with the Client’s instructions.

9.   Miscellaneous:

  A.   Assignment         Neither this Contract, nor any of either party’s
rights hereunder, may be assigned or otherwise transferred by either party
without the prior written consent of the other party, which consent shall not be
unreasonably withheld.     B.   Force Majeure         Except for payment
obligations, neither party will be responsible for delay or failure in
performance resulting from acts beyond the reasonable control and without the
fault or negligence of such party, including, but not limited to, strikes or
other labour disturbances, lockouts, quarantines, communicable disease
outbreaks, riots, wars, acts of terrorism, fires, floods, storms, interruption
of or delay in transportation, defective equipment, lack of or inability to
obtain fuel, power or components or compliance with any order or regulation of
any government entity.     C.   Survival         Any termination or expiration
of this Contract shall not affect any outstanding obligations or payments due
hereunder prior to such termination or expiration, nor shall it prejudice any
other remedies that the parties may have under this Contract The Confidentiality
Agreement and sections 4, 5, 6 and 7 of the Contract shall survive the
expiration or termination of this Contract.     D.   Independent Contractors    
    The parties are independent contractors and this Contract shall not be
construed to create between MOVA and the Client any other relationship such as,
by way of example only, that of employer-employee, principal, agent,
joint-venturer, co-partners or any similar relationship.     E.  
Confidentiality         The Confidentiality Agreement entered into between the
parties shall apply to all confidential Information about the parties and the
Services to be conducted under this Contract and such Confidentiality Agreement
is deemed to be incorporated herein by reference. If the Confidentiality
Agreement expires or terminates prior to the expiration or termination of this
Contract, then the terms of the Confidentiality Agreement shall nonetheless
continue to govern the parties’ obligations of confidentiality for the term of
this Contract and for 5 years thereafter.     F.   Patheon Partner™         In
order to participate in the PatheonPartner program, Client must submit a
completed PatheonPartner™ External User Account/Access Form to its Patheon
project manager. If applicable, the PatheonPartner™ External User Account/Access
Form signed by the Client shall apply to the Client’s use of the PatheonPartner™
website in respect of the Services.     G.   Other Terms         No terms,
provisions or conditions of any purchase order or other business form or written
authorization used by Client or MOVA will have any effect on the rights, duties
or obligations of the parties, or otherwise modify, this Contract, regardless of
any failure of Client or MOVA to object to such terms, provisions, or conditions
unless such document specifically

CONFIDENTIAL

Page 18 of 19



--------------------------------------------------------------------------------



 



Patheon Proposal # CBP-FCL1-1300-0707-R0
08-August-2007

      refers to this Contract and is signed by both parties.     H.   Insurance
        Each party shall maintain during the term of this Contract general
liability and product liability insurance. Either party may request evidence of
such insurance.     I.   Entire Agreement         This Contract constitutes the
complete agreement between the parties with respect to this subject matter and
supersedes all other prior agreements and understandings, whether written or
oral. Any modifications, amendment or supplement to this Contract must be in
writing and signed by authorized representatives of both parties.     J.  
Facsimile         This Contract may be signed in counterparts and by facsimile.
    K.   Choice of Law         This Contract is governed by the laws of the
Commonwealth of Puerto Rico, without regard to any conflicts-of-law principle
that directs the application to another jurisdiction’s law.

CONFIDENTIAL

Page 19 of 19